DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a2 as being clearly anticipated by Kobayashi-6398906.

Kobayashi discloses 1. A method comprising: supplying a slurry 4 onto a polishing pad Su; holding a first wafer W against the polishing pad Su by a first polishing head 11; (Fig 1 shows holding two wafers simultaneously with two heads against pad Su, col 10, line 30)  holding a second wafer W against the polishing pad Su by a second polishing head 11; and rotating the polishing pad Su via rotatable platen P (col 10, line 33).  
2. The method of claim 1, wherein holding the first wafer against the polishing pad and holding the second wafer against the polishing pad are performed in the same period of time (Fig 1, col 10, line 30).  
3. The method of claim 1, further comprising: holding a first grinding piece 2 against the polishing pad Su, wherein holding the first grinding piece 2 against the polishing pad and holding the first wafer against the polishing pad are performed in the same period of time (col 10, lines 30-55).  
4. The method of claim 1, further comprising: holding a first grinding piece against the polishing pad, wherein holding the first grinding piece against the polishing pad, holding the first wafer against the polishing pad, and holding the second wafer against the polishing pad are performed in the same period of time (Fig 1 shows two heads with a wafer each and two dressing rings 2).  
5. The method of claim 1, further comprising: holding a second grinding piece 2 against the polishing pad, wherein holding the first grinding piece against the polishing pad, holding the first wafer against the polishing pad, holding a second grinding piece against the polishing pad, and holding the second wafer against the polishing pad are performed in the same period of time (Fig 1 shows two heads holding two wafers and two rings against pad simultaneously, col 10, lines 30-55, col 12, line 52).  
6. The method of claim 1, further comprising: supplying a first gas by a first gas source coupled to a chamber 24 of the first polishing head (col 11, line 24).  
7. The method of claim 1, further comprising: rotating the first polishing head about a first axis; and rotating the second polishing head about a second axis (col 10, line 30), wherein the polishing pad is rotated about a third axis via platen P between the first axis and the second axis (col 10, line 32) (Fig 1 shows the wafers on either side of center axis of platen P with rotation axis of each head 11 on either side of platen axis.)  
8. The method of claim 7, further comprising: holding a first grinding piece 2 against the polishing pad; and rotating the first grinding piece about the first axis (addressed above).  
9. The method of claim 7, wherein supplying the slurry 4 supplies the slurry between the first axis and the second axis (Fig 1, slurry supply 4 is between the head 11 and wafer rotation axes).  
10. The method of claim 7, wherein supplying the slurry supplies the slurry between the first axis and the third axis (Fig 1, slurry supply 4 is at platen axis/ third axis and between the head 11 and wafer rotation axes).  
11. A method comprising: supplying a slurry 4 onto a polishing pad Su; holding a first grinding piece 2 of a first polishing head 11 against the polishing pad; holding a second grinding piece 2 of a second polishing head against the polishing pad Su; and rotating the polishing pad via platen P (Fig 1 shows simultaneous wafer polishing and dressing of pad with rings 2).  
12. The method of claim 11, wherein holding the first grinding piece 2 against the polishing pad and holding the second grinding piece 2 against the polishing pad are performed in the same period of time (col 12, line 52).  
13. The method of claim 11, further comprising: supplying a first gas by a first gas source coupled to a chamber 24 of the first polishing head (col 11, line 24).  
14. The method of claim 11, further comprising: rotating the first grinding piece about a first axis; and rotating the second grinding piece about a second axis, wherein the polishing pad is rotated about a third axis between the first axis and the second axis (Fig 1, col 10, line 30).  
15. The method of claim 14, wherein supplying the slurry 4 supplies the slurry between the first axis and the second axis (Fig 1).  
16. The method of claim 14, wherein supplying the slurry supplies the slurry between the first axis and the third axis (Fig 1, since slurry 4 is at center platen axis (third axis) the slurry is between the first and third axes or second and third axes or between first and second axes).  
17. A method comprising: rotating a polishing pad Su; conditioning the polishing pad via 2; polishing a first wafer W with the polishing pad by a first polishing head 11; and polishing a second wafer W with the polishing pad Su by a second polishing head 11, wherein conditioning the polishing pad and polishing the first and second wafers are performed in the same period of time (Fig 1, col 12, line 52).  
18. The method of claim 17, further comprising: rotating the first polishing head about a first axis; and rotating the second polishing head about a second axis, wherein the polishing pad is rotated about a third axis between the first axis and the second axis (Fig 1, col 10, line 30-32).  
19. The method of claim 18, wherein conditioning the polishing pad includes rotating a first grinding piece 2 about the first axis (col 10, line 52).  
20. The method of claim 18, wherein supplying the slurry 4 supplies the slurry between the first axis and the third axis (Fig 1, since slurry 4 is at center platen axis (third axis) the slurry is between the first and third axes or second and third axes or between first and second axes).  

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar wafer polishers with dressing rings for simultaneously polishing wafer and dressing pad.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 14, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723